Detailed Action

►	This  action is Supplemental to and Replaces the Office Action mailed  13 DEC 2021.  Following the entry of the preliminary claim amendment(s) in the paper(s) filed  18  MAY 2019 Claim(s) 1-5 and 7-17 is/are pending. Rejections and/or objections not reiterated from the previous office action are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.

► The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA . In the event the determination of the status of the
application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102
and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered
a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.

Sequence Rules

►	This application contains sequence disclosures that are encompassed by the definitions
for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a){2).
However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825
for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent
Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.

35 USC § 112- 2nd Paragraph

►	 The following is a quotation of the second paragraph of 35 U.S.C. 112:

The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.





CLAIM REJECTIONS under 35 USC § 112- 2ND PARAGRAPH

►	 Claim(s) 1-5 and 7-13 is/are rejected under 35 U.S.C. 112, second paragraph, as being
indefinite for failing to particularly point out and distinctly claim the subject matter which
applicant regards as the invention.

Claim 1 is indefinite in that it recites the phrase “near each boundary” on line 18. This is a relative term and therefore the metes and bounds of what is intended cannot be determined.

Claim 7 is indefinite in that it is dependent on a canceled claim (i.e. Claim 6), see line 7
of Claim 7 present in the preliminary amendment filed 18 MAY 2020.



NON-STATUTORY OBVIOUSNESS-TYPE DOUBLE PATENTING

►	 The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or
improper timewise extension of the "right to exclude" granted by a patent and to prevent
possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d
2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van
Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed
terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or
provisional rejection based on a nonstatutory double patenting ground provided the conflicting
application or patent is shown to be commonly owned with this application. See 37 CFR
1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal
disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR
3.73(b). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may
be used to overcome an actual or provisional rejection based on nonstatutory double patenting
provided the reference application or patent either is shown to be commonly owned with the
examined application, or claims an invention made as a result of activities undertaken within the
scope of a joint research agreement.
	The USPTO Internet website contains terminal disclaimer forms which may be used.
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the
form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26)
should be used. A web-based eTerminal Disclaimer may be filled out completely online using
web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and
approved immediately upon submission. For more information about eTerminal Disclaimers,
refer to www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.


►	Claim(s) 1-5 and 7-17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-13 of U.S. Patent No. 10,655,133. Although the claims at issue are not identical, they are not patentably distinct from each other.


NOTICE TO COMPLY WITH REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE SEQUENCE AND/OR AMINO ACID SEQUENCE DISCLOSURES 

The nucleotide and/or amino acid sequence disclosure contained in this application does not comply with the requirements for such a disclosure as set forth in 37 C.F.R. 1.821 - 1.825 for the following reason(s):
■	1. This application clearly fails to comply with the requirements of 37 C.F.R. 1.821- 1.825.  Applicant’s  attention is directed to these regulations, published at 1114 OG 29, May 15, 1990 and at 55 FR 18230, May 1, 1990.
□	2. This application does not contain, as a separate part of the disclosure on paper copy, 
	a “Sequence Listing” as required by 37 C.F.R. 1.821(c).
□	3.  A copy of the “Sequence Listing” in computer readable form has not been submitted as           required by 37 C.F.R. 1.821(e).
□	4.   A copy of the “Sequence Listing” in computer readable form has been submitted.  However, the content of the computer readable form does not comply with the requirements of 37 C.F.R. 1.822 and/or 1.823, as indicated on the attached copy of the marked up “Raw Sequence Listing.”
□	5.   The computer readable form that has been filed with this application has been found to  be damaged and/or unreadable as indicated on the attached CRF Diskette Problem Report.  A Substitute computer readable form must be submitted as required by 37 C.F.R. 1.825(d).
□	6. The paper copy of the “Sequence Listing” is not the same as the computer readable from of the “Sequence Listing” as required by 37 C.F.R. 1.821(e).
■	7.  Other:  The sequences in Figures 1-2 and Table1 are not accompanied by their corresponding SEQ ID NOs. as required by the sequence rules
Applicant Must Provide:
 □	An initial or substitute computer readable form (CRF) copy of the “Sequence Listing”.
□	An initial or substitute paper copy of the “Sequence Listing”, as well as, an amendment directing its entry into the specification.
□	A statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d).                                                                                                                                        
■ 	Amend the specification and/or the drawings to include the required SEQ ID NOs.

CONCLUSION

C.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail. If repeated attempts to reach the examiner by telephone are unsuccessful, the
examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731.
The Central Fax number for the USPTO is (571) 273-8300. Please note that the faxing
of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30
(November 15, 1989).
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, 
Art Unit 1634
ethan.whisenant@uspto.gov